Citation Nr: 1751717	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the right talus and medial malleolar.

2.  Entitlement to an initial rating in excess of 10 percent for status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1983 to October 1989 and from June 1991 to July 1995.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  No hearing was requested.  

In July 2015, the Board remanded the Veteran's claims for new VA examinations.  There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claims with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran's right talus and medial malleolar is characterized by painful motion without arthritis.  

2.  The Veteran's status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction is characterized by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right talus and medial malleolar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5314-5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, since the Veteran is in receipt of the maximum rating for limited motion of the ankle, it is unnecessary to consider whether a higher rating is warranted under DeLuca.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A.  Right ankle disorder

In August 2012, the RO denied the Veteran's claim for entitlement to a rating in excess of 20 percent under Diagnostic Code 5271 for residual fracture right talus and medical malleolar.  The Veteran is appealing that decision.  The Veteran is service-connected for this disability from July 9, 1995, and has a rating of 20 percent from October 22, 2004.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to May 15, 2012, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  

An August 2012 VA ankle examination reveals right ankle plantar flexion limited to 30 degrees, right ankle dorsiflexion limited to 15 degrees, and no ankylosis.  An October 2015 VA ankle examination reveals right ankle plantar flexion of 0 to 30 degrees, right ankle dorsiflexion of 0 degrees, and no ankylosis.  The symptomatology reported in these examinations is consistent with a rating of 20 percent under Diagnostic Code 5271, based on marked limitation of motion.  The lack of ankylosis prohibits application of a rating in excess of 20 percent under Diagnostic Code 5270.  The remaining relevant Diagnostic Codes for the ankle do not provide for a rating in excess of 20 percent.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

In reaching these conclusions, the Board has considered the Veteran's lay statements, including those contained the in the August 2012 and October 2015 VA examinations, and the Veteran's statement that his ankle disorder has worsened.  See October 2012 correspondence.  The Veteran is competent to make such statements because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Even assuming that the Veteran's ankle disorder has worsened, it unfortunately has not worsened to justify an additional increased schedular evaluation.  In terms of functional loss, the medical evidence actually suggests an improvement between August 2012 and October 2015.  When viewed in the context of the evidence as a whole, the Veteran's lay statements by themselves do not support an additional increased rating.  

B.  Right knee disorder

In August 2012, the RO denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent under Diagnostic Code 5314-5257 for status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction.  The Veteran is appealing that decision.  The Veteran is service-connected for this disability from July 9, 1995.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to May 15, 2012, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See Brown, 6 Vet. App. at 35 (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  

Diagnostic Code 5256 governs ankylosis of the knee.  38 C.F.R. § 4.71a.  A 30 percent rating is appropriate for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Id.  A 40 percent rating is appropriate for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  Id.  A 50 percent rating is appropriate for ankylosis of a knee between 20 degrees and 45 degrees.  Id.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  Id.  

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  

The July 2012 VA knee examination does not support a schedular rating in excess of 10 percent.  This examination indicates right knee flexion of 140 degrees, no limitation of extension, and no objective evidence of painful motion during flexion and extension.  The Veteran states that he experiences pain, popping, and swelling, which become worse after he stands for extended periods of time.  Joint stability tests were interpreted to reveal normal stability, with no evidence or history of recurrent patellar subluxation or dislocation.  The presence of painful motion was found by the RO to supports rating of 10 percent under Diagnostic Code 5257.  See also 38 C.F.R. § 4.59.  However, the evidence does not support a higher rating under this or a different Diagnostic Code.  

The July 2012 VA knee examination also does not support an additional increased rating under DeLuca.  Weighing against an additional increase are the examiner's statements that: 1) Veteran can perform repetitive use testing without additional limitation in range of motion; and 2) that the Veteran's knee condition does not impact his ability to work.  Weighing in favor of an additional increased rating is the examiner's statement that the Veteran has functional loss, as characterized by weakened movement, excess fatigability, and interference with sitting, standing, and weight-bearing.  Also favoring an additional increase is the Veteran's statement that he experiences flare-ups that are characterized by pain when using stairs, standing for too long, or sitting for too long.  But this finding is mitigated by the fact that the Veteran is already being compensated for his knee disorder based on under § 4.59, so to compensate the Veteran a second time for these same symptoms under DeLuca would amount to the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  In summary, the preponderance of the evidence is against entitlement to an increased rating.  When considered as a whole, the weight of this evidence is against an additional increased rating under DeLuca.  

The October 2015 VA knee examination also does not support a schedular rating in excess of 10 percent.  The Veteran indicates pain and popping.  He also reports that his right leg feels weaker than his left leg, but the examiner states that muscle strength is for the right knee is 5/5 (normal) and that there is no reduction in muscle strength.  Flexion is 5 to 105 degrees and extension is 105 to 5 degrees, with pain that does not result in functional loss.  There is no ankylosis.  Joint stability testing indicates no joint instability, no history of recurrent subluxation, and no history of lateral instability.  The Veteran's reports of painful motion are consistent with the 10 percent rating that he is now receiving under Diagnostic Code 5257.  See 38 C.F.R. § 4.59.  The Veteran's remaining symptoms, including the slight reduction in limitation of motion, are insufficient to support an additional increased rating under a different Diagnostic Code.  

In addition, while the Veteran does exhibit 5 degrees short of full extension, since he does not have a diagnosis of arthritis in the right knee (this was specifically excluded in the October 2015 examination), a separate rating for arthritis based on the limitation of extension is not warranted.

Moreover, the October 2015 VA knee examination does not support an additional increased rating under DeLuca.  The Veteran does not report flare-ups or functional loss.  He is able to perform repetitive use testing with no additional functional loss or loss of range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time.  The Veteran's knee disorder does not impact his ability to perform any type of occupational task.  The weight of this evidence is against an additional increased rating under DeLuca.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  The Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.  Lastly, while the Veteran's knee disorder is also rated by analogy as a muscle injury under Diagnostic Code, there is no apparent evidence of record suggesting that the Veteran experiences distinct symptoms regarding a muscle injury that are not already contemplated by the 10 percent rating for painful motion.  Neither a higher rating under a muscle code nor a separate rating under a muscle code is supported by the evidence of record.  

In reaching these conclusions, the Board has considered the Veteran's lay statements, including those contained the in the July 2012 and October 2015 VA examinations, and the Veteran's statement that his knee disorder has worsened.  See October 2012 correspondence.  The Veteran is competent to make such statements because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Even assuming that the Veteran's knee disorder has worsened, it unfortunately has not worsened to the point that an additional increased schedular evaluation is justified.  By themselves, the Veteran's lay statements do not support an additional increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of fracture of the right talus and medial malleolar is denied.

Entitlement to an initial rating in excess of 10 percent for status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


